EXHIBIT 10.2

PARK CITY GROUP, INC.

PLACEMENT AGENCY AGREEMENT

April 10, 2015

Brean Capital, LLC

1345 Avenue of the Americas, 29th Floor

New York, NY 10105

Ladies and Gentlemen:




1.

Introductory. Park City Group, Inc., a Nevada corporation (the “Company”),
proposes, pursuant to the terms of this Placement Agency Agreement (this
“Agreement”) and the securities purchase agreements in the form of Exhibit A
attached hereto (the “Subscription Agreements”) entered into with the purchasers
identified therein (each a “Purchaser” and collectively, the “Purchasers”), to
sell to the Purchasers  up to an aggregate of 572,500 shares of common stock,
par value $0.01 per share (the “Common Stock”), of the Company (collectively,
the “Shares”). The Company hereby confirms its agreement with Brean Capital, LLC
(“Brean” or the “Placement Agent”), to act as lead placement agent in accordance
with the terms and conditions hereof as set forth below.




2.

Agreement to Act as Placement Agent; Placement of Shares. On the basis of the
representations, warranties and agreements of the Company herein contained, and
subject to all the terms and conditions of this Agreement:




(a)

The Company engages the Placement Agent to act as its exclusive agents, on a
best efforts basis, in connection with the issuance and sale by the Company of
the Shares (the “Offering”). Until the Closing Date (defined below), the Company
shall not, without the prior consent of Brean, solicit or accept offers to
purchase Shares, or securities convertible into or exercisable or exchangeable
for Shares, otherwise than through the Placement Agent.




(b)

Under no circumstances will the Placement Agent be obligated to purchase any
Shares for its own account and, in soliciting purchases of Shares, the Placement
Agent shall act solely as the Company’s agent and not as principal.




(c)

Subject to the provisions of this Section 2, offers for the purchase of Shares
may be solicited by the Placement Agent, as agent for the Company, at such times
and in such amounts as the Placement Agent deems advisable. The Placement Agent
shall communicate to the Company, orally or in writing, each reasonable offer to
purchase Shares received by it as agent of the Company. The Company shall have
the sole right to accept offers to purchase the Shares and may reject any such
offer, in whole or in part. The Placement Agent shall have the right, in its
discretion reasonably exercised, with notice to the Company, to reject any offer
to purchase Shares received by it, in whole or in part, and any such rejection
shall not be deemed a breach of its agreement contained herein.




(d)

The purchases of the Shares by the Purchasers shall be evidenced by the
execution of Subscription Agreements by each of the parties thereto.




(e)

As full compensation for services rendered, on the Closing Date, the Placement
Agent shall receive by wire transfer of immediately available funds to an
account or accounts designated by the Placement Agent, an aggregate amount equal
to (i) 5% of the gross proceeds received by the Company from the sale of the
Shares on the Closing Date and (ii) a financial advisory fee in the amount of
$15,000  (the “Cash Fee”).  




(f)

No Shares that the Company has agreed to sell pursuant to this Agreement shall
be deemed to have been purchased and paid for, or sold by the Company, until
such Shares shall have been delivered to the Purchaser thereof against payment
by such Purchaser. If the Company shall default in its obligations to deliver





--------------------------------------------------------------------------------

Shares to a Purchaser whose offer it has accepted, the Company shall indemnify
and hold the Placement Agent harmless against any loss, claim or damage arising
from or as a result of such default by the Company.




1.

Delivery and Payment.




(a)

Each Purchaser shall deliver an amount equal to the product of (x) the number of
Shares such Purchaser has agreed to purchase and (y) the purchase price per
Share as set forth in the Subscription Agreements (the “Purchase Amount”). The
aggregate of such Purchase Amounts is herein referred to as the “Funds.” On the
Closing Date, upon satisfaction or waiver of all of the conditions to Closing,
the Funds will be disbursed to the Company and the Placement Agent, and the
Company shall deliver to its transfer agent irrevocable instructions to cause
the Shares to be delivered to the Purchasers.




(b)

Subject to the terms and conditions hereof, delivery of the Shares shall be made
by the Company to the Purchasers, and payment of the purchase price shall be
made by the Purchasers, at the office of Reed Smith LLP, 599 Lexington Avenue,
New York, NY 10022 (or at such other place as agreed upon by the Placement Agent
and the Company), at 10:00 a.m., New York City time, on or before April 15,
2015, or at such time or on such other date as may be agreed upon in writing by
the Company and Brean  (such date of delivery and payment is hereinafter
referred to as the “Closing Date”). The Shares shall be delivered, through the
facilities of The Depository Trust Company, to such persons, and shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request by written notice to the Company at least one
business day before the Closing Date. The cost of original issue tax stamps and
other transfer taxes, if any, in connection with the issuance and delivery of
the Shares by the Company to the respective Purchasers shall be borne by the
Company.




1.

Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Placement Agent that:




(a)

Filing and Effectiveness of Registration Statement; Certain Defined Terms. The
Company meets the requirements for use of Form S-3 under the Securities Act of
1933, as amended (the “Securities Act”) and has prepared and filed with the
Commission a shelf registration statement (File Number 333-202954) on Form S-3,
including a related base prospectus, for registration under the Securities Act
of the offering and sale of up to 1,000,000 shares of Common Stock, including
the Shares. Such Registration Statement (as defined below) became effective with
the Commission on April 6, 2015 and no stop order suspending the effectiveness
of the Registration Statement or any part thereof has been issued or is in
effect and no proceeding for that purpose has been initiated or threatened by
the Commission, and no notice of objection of the Commission to the use of the
Registration Statement or any post-effective amendment thereto pursuant to Rule
401(g)(1) under the Securities Act has been received by the Company. The Company
has paid the required filing fees relating to the Shares. The Company will file
with the Commission the Prospectus Supplement relating to the Shares in
accordance with Rule 424(b).  As filed and as delivered to Brean, in its
capacity as placement agent (“Placement Agent”), the Prospectus Supplement will
contain all information required by the Securities Act and the rules
thereunder.  No order preventing or suspending the use of the Registration
Statement or any Issuer Free Writing Prospectus has been issued by the
Commission. The Registration Statement, at the date hereof meets the
requirements set forth in Rule 415(a)(1)(x). The initial effective date of the
Registration Statement was not earlier than the date three years before the date
hereof.  (A) At the time of filing the Registration Statement on March 24, 2015,
(B) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or form of prospectus) and (C) at the time the Company or any person
acting on its behalf (within the meaning, for this clause only, of Rule 163(c)
of the Securities Act) made any offer relating to the Shares in reliance on the
exemption of Rule 163 of the Securities Act, the Company was not and is not an
“ineligible issuer” as defined in Rule 405. 




“Registration Statement” shall mean the registration statement referred to
above, including exhibits and financial statements, schedules and any prospectus
supplement relating to the Shares that is filed with the Commission pursuant to
Rule 424(b) and deemed part of such registration statement pursuant to Rule
430B, as amended at the date hereof and, in the event any post-effective
amendment thereto becomes effective, shall also mean such registration statement
as so amended.  “Base Prospectus” shall mean the base prospectus referred to





BOS 47350087v2

--------------------------------------------------------------------------------

above contained in the Registration Statement at the date hereof.  “Prospectus
Supplement” shall mean the prospectus supplement relating to the Shares that
shall be filed pursuant to Rule 424(b).  “Prospectus” shall mean the Base
Prospectus, as supplemented by the Prospectus Supplement relating to the Shares.
 Any reference herein to the Registration Statement, the Base Prospectus, the
Prospectus Supplement or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Exchange Act, on or before the effective date of the
Registration Statement or the issue date of the Base Prospectus, the Prospectus
Supplement or the Prospectus, as the case may be; and any reference herein to
the terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement, the Base Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the effective date of the Registration Statement or the issue
date of the Base Prospectus, the Prospectus Supplement or the Prospectus, as the
case may be, deemed to be incorporated therein by reference.




For purposes of this Agreement:




 “Applicable Time” means 5:00 p.m. (Eastern time) on the date of this Agreement.




“Closing Date” has the meaning defined in Section 3 hereof.




“Commission” means the Securities and Exchange Commission.




“Effective Date” of the Registration Statement means April 6, 2015.




 “General Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being so specified in Schedule A to this Agreement.




“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Shares in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g).




“Limited Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Issuer Free Writing Prospectus.




 “Rules and Regulations” means the rules and regulations of the Commission.




“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and the rules of the American
Stock Exchange.




Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.




(b)

Compliance with Securities Act Requirements. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether by post-effective amendment, incorporated report or form
of prospectus), (C) on the Effective Date and (D) on the Closing Date, the
Registration Statement conformed and will conform in all material respects to
the requirements of the Securities Act and the Rules and Regulations and did not
and will not include any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading and (ii) (A) on its date, (B) at the time of
filing the Prospectus Supplement pursuant to Rule 424(b) and (C) on the Closing
Date, the Prospectus will conform in all material respects to the requirements
of the Securities Act and the Rules and Regulations, and will not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from any such document based upon written information
furnished to





--------------------------------------------------------------------------------

the Company by the Placement Agent, if any, specifically for use therein, it
being understood and agreed that the only such information is that described as
such in Section 8(b) hereof.




(c)

General Disclosure Package. As of the Applicable Time, neither (i) the General
Use Issuer Free Writing Prospectus(es) issued at or prior to the Applicable
Time, together with the accompanying prospectus (which is the most recent
Prospectus distributed to investors generally) and any other documents listed or
disclosures stated in Schedule A to this Agreement to be included in the General
Disclosure Package, all considered together (collectively, the “General
Disclosure Package”), nor (ii) any individual Limited Use Issuer Free Writing
Prospectus, when considered together with the General Disclosure Package,
included any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from any Prospectus or any
Issuer Free Writing Prospectus in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent specifically for use
therein, it being understood and agreed that the only such information furnished
by the Placement Agent consists of the information described as such in Section
8(b) hereof.




(d)

Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, as of its
issue date and at all subsequent times through the completion of the public
offer and sale of the Shares or until any earlier date that the Company notified
or notifies the Placement Agent as described in the next sentence, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information then contained in the Registration Statement. If
at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or would conflict with the information then
contained in the Registration Statement or as a result of which such Issuer Free
Writing Prospectus, if republished immediately following such event or
development, would include an untrue statement of a material fact or omitted or
would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (i) the Company has promptly notified or will promptly notify the
Placement Agent and (ii) the Company has promptly amended or will promptly amend
or supplement such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission. The foregoing two sentences do not apply
to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein, it being understood
and agreed that the only such information furnished by the Placement Agent
consists of the information described as such in Section 8(b) hereof.




(e)

Incorporated Documents. The documents incorporated by reference in the
Registration Statement and the General Disclosure Package and the Prospectus,
when they became effective or were filed with the Commission, as the case may
be, conformed in all material respects to the requirements of the Securities Act
and the Exchange Act, as applicable and none of such documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.




(f)

Financial Statements. The financial statements and the notes related thereto or
incorporated by reference in the Registration Statement and the General
Disclosure Package and the Prospectus present fairly the financial condition of
the Company and its consolidated subsidiaries as of the respective dates thereof
and the results of operations and cash flows of the Company and its consolidated
subsidiaries for the respective periods covered thereby, all in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the entire period involved, except where and to the extent noted.
 The summary and selected consolidated financial and statistical data included
in or incorporated by reference into the Registration Statement present fairly
the information shown therein and have been derived on a basis consistent with
the audited financial statements presented in the Registration Statement.




(g)





BOS 47350087v2

--------------------------------------------------------------------------------

No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and the General Disclosure Package and the Prospectus,
(i) except for the issuance of options or other securities under option, stock
purchase or other plans of the Company described therein or shares issued upon
the exercise of such options or other convertible securities there has not been
any change in the capital stock or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement, other than in
the ordinary course of business that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the Registration Statement and the General Disclosure Package and
the Prospectus.




(h)

Organization and Good Standing. The Company and each of its subsidiaries have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all corporate power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”). The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Exhibit 21.1 to the Company’s annual report on Form 10-K for the fiscal year
ended June 30, 2014.




(i)

Capitalization. The Company has an authorized capitalization as set forth in the
Registration Statement and the General Disclosure Package and the Prospectus
under the heading “Description of Capital Stock” (except for subsequent
issuances, if any, disclosed in incorporated reports filed under the Exchange
Act, issuances pursuant to this Agreement, pursuant to reservations, agreements
or employee benefit plans referred to in the Prospectus or pursuant to the
exercise of convertible securities or options referred to in the Prospectus);
all the outstanding shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable and are not
subject to any pre-emptive or similar rights; except as described in or
expressly contemplated by the General Disclosure Package and the Prospectus,
there are no outstanding rights (including, without limitation, pre-emptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any shares of capital stock or other equity interest in the
Company or any of its subsidiaries, or any contract, commitment, agreement,
understanding or arrangement of any kind relating to the issuance of any capital
stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Registration Statement and the General Disclosure
Package and the Prospectus; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party. The Company has never been an issuer subject to Rule
144(i) under the Securities Act.




(j)

Due Authorization. The Company has full right, power and authority to execute
and deliver this Agreement and to perform its obligations hereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery by it of this Agreement and the consummation by it of the transactions
contemplated hereby has been duly and validly taken.




(k)





--------------------------------------------------------------------------------

Placement Agency Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.




(l)

The Shares. The Shares have been duly authorized by the Company and, when issued
and delivered and paid for as provided herein, will be duly and validly issued
and will be fully paid and nonassessable and will conform to the descriptions
thereof in the General Disclosure Package and the Prospectus; and the issuance
of the Shares will not be in violation of any preemptive or similar rights.




(m)

Description of Placement Agency Agreement. This Agreement conforms in all
material respects to the description thereof contained in the Registration
Statement and the General Disclosure Package and the Prospectus.




(n)

No Violation or Default. Neither the Company nor any of its subsidiaries is (i)
in violation of its charter or by-laws or other organizational documents; (ii)
in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.




(o)

No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Shares and the consummation of the
transactions contemplated by this Agreement will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws of the Company or any of its subsidiaries or (iii) result in the
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company or any of its subsidiaries, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, default,
lien, charge or encumbrance that would not, individually or in the aggregate,
have a Material Adverse Effect.




(p)

No Consents Required. No consent, approval, authorization, order, registration
or qualification of or with any court or arbitrator or governmental or
regulatory authority is required for the execution, delivery and performance by
the Company of this Agreement, the issuance and sale of the Shares and the
consummation of the transactions contemplated by this Agreement, except for the
registration of the Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws in connection with the purchase
and distribution of the Shares by the Placement Agent.




(q)

Legal Proceedings. Except as described in the Registration Statement and the
General Disclosure Package and the Prospectus, there are no legal, governmental
or regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect or materially and adversely affect the ability of the Company to perform
its obligations under this Agreement; no such investigations, actions, suits or
proceedings are, to the knowledge of the Company, threatened by any governmental
or regulatory authority or threatened by others; and (i) there are no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required under the Securities Act to be described in the Registration Statement
that are not so described in the Registration Statement and the General
Disclosure Package and the Prospectus and (ii) there are no contracts or other
documents that are required under the Securities Act to be filed as exhibits to
the Registration Statement or described in the Registration Statement and the
General Disclosure Package and the Prospectus that are not so filed as exhibits
to the





BOS 47350087v2

--------------------------------------------------------------------------------

Registration Statement or described in the Registration Statement and the
General Disclosure Package and the Prospectus.




(r)

Independent Accountants. HJ & Associates, LLC (the “Accountants”), who has
certified certain financial statements of the Company and its subsidiaries, is
an independent registered public accounting firm with respect to the Company and
its subsidiaries as required by the Securities Act, the Exchange Act and the
Rules and Regulations of the Public Company Accounting Oversight Board
(“PCAOB”).




(s)

Title to Real and Personal Property. The Company and its subsidiaries have good
and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except as described in the General Disclosure Package and the Prospectus those
that (i) do not materially interfere with the use made and proposed to be made
of such property by the Company and its subsidiaries or (ii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.




(t)

Title to Intellectual Property. Except as described in the General Disclosure
Package, the Company and its subsidiaries own or possess adequate rights to use
all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations or applications therefor, service mark
registrations or applications therefor, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, “Intellectual
Property”), that is used in the conduct of their respective businesses; and, to
the knowledge of the Company, the conduct of their respective businesses does
not conflict in any material respect with any such rights of others, and the
Company has not received any written, or to the knowledge of the Company, other
notice of infringement of or conflict with, and the Company has no knowledge of
any infringement of or conflict with, asserted rights of others with respect to
its Intellectual Property which could reasonably be expected to result in a
Material Adverse Effect. Further, except as described in the General Disclosure
Package, or which would not reasonably be expected to result in a Material
Adverse Effect, the Company is not obligated to pay a royalty, grant a license
or provide other consideration to any third party in connection with its
Intellectual Property; and, to the knowledge of the Company, no third party,
including any academic or governmental organization, possesses rights to the
Company’s Intellectual Property which, if exercised, could enable such third
party to develop products competitive with those of the Company or its
subsidiaries which could reasonably be expected to have a Material Adverse
Effect.




(u)

No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in the Registration Statement and the General Disclosure Package
and the Prospectus and that is not so described in such documents.




(v)

Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Registration Statement and the General Disclosure Package and
the Prospectus, will not be required to register as an “investment company” or
an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, “Investment Company Act”).




(w)

Taxes. The Company and its subsidiaries have paid all federal, state, local and
foreign income taxes and filed all income tax returns required to be paid or
filed through the date hereof; and except as otherwise disclosed in the
Registration Statement and the General Disclosure Package and the Prospectus,
there is no tax deficiency that has been, or could reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets, in each case, except as would not have a
Material Adverse Effect.




(x)

Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their





--------------------------------------------------------------------------------

respective properties or the conduct of their respective businesses as described
in the Registration Statement and the General Disclosure Package and the
Prospectus, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in the Registration Statement and the General Disclosure Package and
the Prospectus, neither the Company nor any of its subsidiaries has received
notice of any revocation or modification of any such license, certificate,
permit or authorization or has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course
which, if the subject of an unfavorable decision, ruling or finding, would have
a Material Adverse Effect.




(y)

No Labor Disputes. No labor dispute with employees of the Company or any of its
Subsidiaries exists or, to the knowledge of the Company, is threatened and the
Company is not aware of any existing or imminent labor disturbance by, or
dispute with, the employees of any of its or its Subsidiaries’ principal
suppliers, contractors or customers, except, in each case, as would not have a
Material Adverse Effect.




(z)

Compliance With Environmental Laws. Except as described in the Prospectus, the
Company and its subsidiaries (x) are in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (y) have received and are in
compliance in all material respects with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (z) have not
received written notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its subsidiaries, except in the case of each of (i)(x) and (i)(y) above, for any
such failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect.




(aa)

Compliance With ERISA. Each employee benefit plan, within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance in all material respects with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions, in each case except as described in the
Prospectus or as would not have a Material Adverse Effect.




(bb)

Disclosure Controls. Except as described in the General Disclosure Package and
the Prospectus, the Company and its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.




(cc)

Accounting Controls. Except as described in the General Disclosure Package and
the Prospectus, the Company and its subsidiaries maintain systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial





BOS 47350087v2

--------------------------------------------------------------------------------

reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, including, but not
limited to internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in the
Registration Statement and the General Disclosure Package and the Prospectus,
there are no material weaknesses in the Company’s internal controls.




(dd)

Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are customary within the
industry to protect the Company and its subsidiaries and their respective
businesses; and neither the Company nor any of its subsidiaries has (i) received
written notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.




(ee)

No Unlawful Payments. Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.




(ff)

Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws, to the knowledge of the Company, is pending or threatened.




(gg)

Compliance with OFAC. None of the Company, any of its subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee or Affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Shares hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.




(hh)

No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.




(ii)

No Broker’s Fees. Neither the Company nor any of its subsidiaries is a party to
any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against the Company or any of
its subsidiaries or any Placement Agent for a brokerage commission, finder’s fee
or like payment in connection with the offering and sale of the Shares.




(jj)





--------------------------------------------------------------------------------

No Registration Rights. No person has the right to require the Company or any of
its subsidiaries to register any securities for sale under the Securities Act by
reason of the filing of the Registration Statement with the Commission or the
issuance and sale of the Shares.




(kk)

No Stabilization. The Company has not taken, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Shares.




(ll)

Margin Rules. Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in the
Registration Statement and the General Disclosure Package and the Prospectus
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.




(mm)

Forward-Looking Statements. No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) contained
in the Registration Statement and the General Disclosure Package and the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.




(nn)

Statistical and Market Data. Nothing has come to the attention of the Company
that has caused the Company to believe that the statistical and market-related
data included in the Registration Statement and the General Disclosure Package
and the Prospectus is not based on or derived from sources that are reliable and
accurate in all material respects.




(oo)

Sarbanes-Oxley Act. There is and has been no failure on the part of the Company
or any of the Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.




(pp)

Status under the Securities Act. The Company is not an ineligible issuer as
defined under the Securities Act, in each case at the times specified in the
Securities Act in connection with the offering of the Shares. The Company has
paid the registration fee for this offering pursuant to Rule 456(b)(1) under the
Securities Act or will pay such fees within the time period required by such
rule (without giving effect to the proviso therein) and in any event prior to
the Closing Date.




1.

Certain Agreements of the Company. The Company agrees with the Placement Agent
that it will furnish to counsel for the Placement Agent one copy of the
registration statement relating to the Shares, including all exhibits, in the
form it became effective and of all amendments thereto and that, in connection
with the offering of Shares.




(a)

Filing of Prospectuses. The Company has filed or will file the Prospectus
Supplement pursuant to and in accordance with Rule 424(b)(1) no later than the
second business day following the earlier of the date of determination of the
offering price or the date it is first used after effectiveness in connection
with a public offering or sales. The Company has complied and will comply with
Rule 433.




(b)

Filing of Amendments; Response to Commission Requests. The Company will promptly
advise the Placement Agent of any proposal to amend or supplement the
Registration Statement or the Prospectus until the completion of the purchase
and sale of the Shares contemplated herein and will afford the Placement Agent a
reasonable opportunity to comment on any such proposed amendment or supplement;
and the Company will also advise the Placement Agent promptly of (i) the filing
of any such amendment or supplement, (ii) any request by the Commission or its
staff for any amendment to the Registration Statement, for any supplement to the
Prospectus or for any additional information, (iii) the institution by the
Commission of any stop order proceedings in respect of the Registration
Statement or the threatening of any proceeding for that purpose, and (iv) the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Shares (including the Shares) in any jurisdiction or the
institution or threatening of any proceedings for such purpose. The Company will
use its best efforts to prevent the issuance of any such stop order or the
suspension of any such qualification and, if issued, to obtain as soon as
possible the withdrawal thereof.




(c)





BOS 47350087v2

--------------------------------------------------------------------------------

Continued Compliance with Securities Laws. If, at any time when a prospectus
relating to the Shares is (or but for the exemption in Rule 172 under the
Securities Act would be) required to be delivered under the Securities Act in
connection with sales by the Company to any Purchasers, any event occurs as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if it is necessary at any time to amend the
Registration Statement or supplement the Prospectus to comply with the
Securities Act, the Company will promptly notify the Placement Agent of such
event and will promptly prepare and file with the Commission and furnish, at its
own expense, to the Placement Agent and, to the extent applicable, the dealers
and any other dealers upon request of the Placement Agent, an amendment or
supplement which will correct such statement or omission or an amendment which
will effect such compliance. Neither the Placement Agent’ consent to, nor the
Placement Agent’ delivery of, any such amendment or supplement shall constitute
a waiver of any of the conditions set forth in Section 7 hereof.




(d)

Rule 158. As soon as practicable, but not later than 16 months, after the date
of this Agreement, the Company will make generally available to its
securityholders an earnings statement covering a period of at least 12 months
beginning after the date of this Agreement and satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158.




(e)

Furnishing of Prospectuses. The Company will furnish to the Placement Agent
copies of the Registration Statement, including all exhibits, the Prospectus and
all amendments and supplements to such documents, in each case as soon as
available and in such quantities as the Placement Agent reasonably requests. The
Company will pay the expenses of printing and distributing to the Placement
Agent all such documents.




(f)

Blue Sky Qualifications. The Company will arrange for the qualification of the
Shares for sale under the laws of such jurisdictions as the Placement Agent
designate and will continue such qualifications in effect so long as required
for the distribution; provided that the Company will not be required to qualify
as a foreign corporation or to file a general consent to service of process in
any such jurisdiction or take any action that would subject it to taxation in
any such jurisdiction where it is not then so subject.




(g)

Reporting Requirements. During the period of five years after the date of this
Agreement, the Company will furnish to the Placement Agent as soon as
practicable after the end of each fiscal year, a copy of its annual report to
stockholders for such year; and the Company will furnish to the Placement Agent
(i) as soon as available, a copy of each report and any definitive proxy
statement of the Company filed with the Commission under the Exchange Act or
mailed to stockholders, and (ii) from time to time, such other information
concerning the Company as the Placement Agent may reasonably request in writing.
However, so long as the Company is subject to the reporting requirements of
either Section 13 or Section 15(d) of the Exchange Act and is timely filing
reports with the Commission on its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”), it is not required to furnish such filed reports or
statements to the Placement Agent required pursuant to subsection (i) above.




(h)

Payment of Expenses. The Company will pay all fees and expenses incident to the
performance of its obligations under this Agreement, including but not limited
to (i) any filing fees and other expenses (including fees and disbursements of
counsel to the Placement Agent, in an amount not to exceed $30,000, incurred in
connection with qualification of the Shares for sale under the laws of such
jurisdictions as the Placement Agent may designate and the preparation and
printing of memoranda relating thereto, (ii) any costs and expenses related to,
the review by the Financial Industry Regulatory Authority (“FINRA”) of the
Shares (including filing fees and the reasonable fees and disbursements of
counsel for the Placement Agent relating to such review), (iii) any travel
expenses of the Company’s officers and employees and any other expenses of the
Company in connection with attending or hosting meetings with prospective
purchasers of the Shares, (iv) fees and expenses incident to listing the Shares
on the NASDAQ Capital Market and other national and foreign exchanges, (v) fees
and expenses in connection with the registration of the Shares under the
Exchange Act, (vi) fees and expenses incurred in distributing the Prospectus
(including any amendments and supplements thereto) to the Placement Agent and
for expenses incurred for preparing, printing and distributing any Issuer Free
Writing Prospectuses to investors or prospective investors,  and (vii)  all
other costs and expenses incurred by the Company incident to the performance of
the obligations of the Company hereunder for which provision is not otherwise
made in this Section.




(i)

Use of Proceeds. The Company will use the net proceeds received in connection
with any offering of the Shares in the manner described in the “Use of Proceeds”
section of the General Disclosure Package.




(j)

Absence of Manipulation. The Company will not take, directly or indirectly, any
action designed to or that would constitute or that might reasonably be expected
to cause or result in, stabilization or manipulation of the price of any
securities of the Company to facilitate the sale or resale of the Shares.




(k)

Restriction on Sale of Securities. For the period specified below (the “Lock-Up
Period”), the Company will not, directly or indirectly, take any of the
following actions with respect to its Common Stock or any securities convertible
into or exchangeable or exercisable for its Common Stock (“Lock-Up Securities”):
(i) offer, sell, issue, contract to sell, pledge or otherwise dispose of,
Lock-Up Securities, (ii) offer, sell, issue, contract to sell, contract to
purchase or grant any option, right or warrant to purchase Lock-Up Securities,
(iii) enter into any swap, hedge or any other agreement that transfers, in whole
or in part, the economic consequences of ownership of Lock-Up Securities, (iv)
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position in Lock-Up Securities within the meaning of Section 16 of
the Exchange Act or (v) file with the Commission a registration statement under
the Securities Act relating to Lock-Up Securities, or publicly disclose the
intention to take any such action, without the prior written consent of Brean,
except issuances of Lock-Up Securities pursuant to the conversion of convertible
securities or the exercise of warrants or options, in each case outstanding on
the date of this Agreement, grants of employee stock options or other securities
pursuant to the terms of a plan in effect on the date of this Agreement, or
issuances of Lock-Up Securities pursuant to the exercise of such options. The
initial Lock-Up Period will commence on the date hereof and continue for 90 days
after the date of the commencement of the public offering of the Shares or such
earlier date that Brean consents to in writing; provided, however, that if (1)
during the last 17 days of the initial Lock-Up Period, the Company releases
earnings results or material news or a material event relating to the Company
occurs or (2) prior to the expiration of the initial Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the initial Lock-Up Period, then in each case the
Lock-Up Period will be extended until the expiration of the 18-day period
beginning on the date of release of the earnings results or the occurrence of
the materials news or material event, as applicable, unless Brean waives, in
writing, such extension. The Company will provide the Placement Agent with
notice of any announcement described above that gives rise to an extension of
the Lock-Up Period.




1.

Free Writing Prospectuses. The Company represents and agrees that, unless it
obtains the prior consent of the Placement Agent, and the Placement Agent agrees
that, unless it obtains the prior consent of the Company, it has not made and
will not make any offer relating to the Shares that would constitute an Issuer
Free Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Company and the Placement
Agent, each of which is set forth on Schedule A hereto, is hereinafter referred
to as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated and agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rules 164 and 433 applicable to any
Permitted Free Writing Prospectus, including timely Commission filing where
required, leg ending and record keeping.




2.

Conditions of the Obligations of the Placement Agent. The obligations of the
Placement Agent hereunder will be subject to the accuracy of the representations
and warranties of the Company herein (as though made on such Closing Date), to
the accuracy of the statements of Company officers made pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions precedent:




(a)

Registration Compliance; No Stop Order. No order suspending the effectiveness of
the Registration Statement shall be in effect, and no proceeding for such
purpose or pursuant to Section 8A under the Securities Act shall be pending
before or threatened by the Commission; the Prospectus and each Issuer Free
Writing Prospectus shall have been timely filed with the Commission under the
Securities Act (in the case of an Issuer Free Writing Prospectus, to the extent
required by Rule 433 under the Securities Act) and in accordance with this
Agreement; and all requests by the Commission for additional information shall
have been complied with to the reasonable satisfaction of the Representative.




(b)





--------------------------------------------------------------------------------

Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date, as the case may be; and the statements of the Company
and its officers made in any certificates delivered pursuant to this Agreement
shall be true and correct on and as of the Closing Date.




(c)

No Downgrade. Subsequent to the execution and delivery of this Agreement, (i) no
downgrading shall have occurred in the rating accorded any securities or
preferred stock of or guaranteed by the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization”, as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of any securities or preferred stock of or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).




(d)

No Material Adverse Change. No event or condition of a type described in Section
4(i) hereof shall have occurred or shall exist, which event or condition is not
described in the General Disclosure Package (excluding any amendment or
supplement thereto) and the Prospectus (excluding any amendment or supplement
thereto) and the effect of which in the judgment of Brean is so material and
adverse that it makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Shares on the Closing Date, on the terms and
in the manner contemplated by this Agreement, the General Disclosure Package and
the Prospectus.




(e)

Officer’s Certificate. The Placement Agent shall have received on and as of the
Closing Date, a certificate of the chief financial officer or chief accounting
officer of the Company and one additional senior executive officer of the
Company who is satisfactory to Brean (i) confirming that such officers have
carefully reviewed the Registration Statement and the General Disclosure Package
and the Prospectus and, to the best knowledge of such officers, the
representations set forth in Sections 4(b) and 4(e) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company in
this Agreement are true and correct and that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to such Closing Date and (iii) to the effect set forth in
paragraphs (a), (c) and (d) above.




(f)

Comfort Letters. On the Closing Date, the Accountants shall have furnished to
the Placement Agent, at the request of the Company, letters, dated the
respective dates of delivery thereof and addressed to the Placement Agent, in
form and substance reasonably satisfactory to Brean, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to Placement Agent with respect to the financial statements and certain
financial information contained or incorporated by reference in the Registration
Statement and the General Disclosure Package and the Prospectus; provided, that
the letter delivered on the Closing Date shall use a “cut-off” date no more than
two business days prior to such Closing Date.




(g)

Opinions of Counsel for the Company. Disclosure Law Group, counsel for the
Company, shall have furnished to the Placement Agent, at the request of the
Company, their written opinion, dated the Closing Date and addressed to the
Placement Agent, in form and substance reasonably satisfactory to Brean, to the
effect set forth in Annex A hereto.




(h)

No Legal Impediment to Issuance. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
federal, state or foreign governmental or regulatory authority that would, as of
the Closing Date, prevent the issuance or sale of the Shares; and no injunction
or order of any federal, state or foreign court shall have been issued that
would, as of the Closing Date, prevent the issuance or sale of the Shares.




(i)

Good Standing. The Placement Agent shall have received on and as of the Closing
Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing as foreign entities in such other jurisdictions as Brean may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.




(j)





BOS 47350087v2

--------------------------------------------------------------------------------

Exchange Listing. The Shares to be delivered on the Closing shall have been
approved for listing on the NASDAQ Capital Market, subject to official notice of
issuance.




(k)

Subscription Agreements. The Company shall have entered into (i) the
Subscription Agreements with each of the Purchasers and such agreement shall be
in full force and effect.




(l)

FINRA Matters. The Financial Industry Regulatory Authority (“FINRA”) shall have
confirmed that it has not raised any objection with respect to the fairness and
reasonableness of the placement agency terms and arrangements.




(m)

Additional Documents. On or prior to the Closing Date, the Company shall have
furnished to Brean such further certificates and documents as Brean may
reasonably request.




All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.




1.

Indemnification and Contribution.




(a)

Indemnification of Placement Agent. The Company will indemnify and hold harmless
each Placement Agent, its partners, members, directors, officers, employees,
agents, affiliates and each person, if any, who controls any Placement Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (each, an “Indemnified Party”), against any and all losses, claims,
damages or liabilities, joint or several, to which such Indemnified Party may
become subject, under the Securities Act, the Exchange Act, other Federal or
state statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any part of the Registration Statement at any time, any Statutory
Prospectus as of any time, the Prospectus or any Issuer Free Writing Prospectus,
or arise out of or are based upon the omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse each Indemnified Party for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any such loss, claim, damage, liability,
action, litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party is a party thereto), whether threatened or commenced, and in
connection with the enforcement of this provision with respect to any of the
above as such expenses are incurred; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in or omission or alleged omission from any of such documents
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein, it being understood
and agreed that the only such information furnished by the Placement Agent
consists of the information described as such in subsection (b) below.




(b)

Indemnification of Company. Each Placement Agent will, severally and not
jointly, indemnify and hold harmless the Company, each of its directors and each
of its officers who signs the Registration Statement and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (each, a “Placement Agent Indemnified Party”),
against any losses, claims, damages or liabilities to which such Placement Agent
Indemnified Party may become subject, under the Securities Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any part of the Registration Statement at any
time, any Statutory Prospectus as of any time, the Prospectus or any Issuer Free
Writing Prospectus, or arise out of or are based upon the omission or the
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by such Placement Agent
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by such Placement Agent Indemnified Party in connection with
investigating or defending against any such loss, claim, damage, liability,
action, litigation, investigation or proceeding whatsoever (whether or not such
Placement Agent Indemnified Party is a party thereto), whether threatened or
commenced,





--------------------------------------------------------------------------------

based upon any such untrue statement or omission, or any such alleged untrue
statement or omission as such expenses are incurred, it being understood and
agreed that the only information furnished by any Placement Agent is set forth
in the Prospectus Supplement dated the date hereof under the caption “Plan of
Distribution”.




(c)

Actions against Parties; Notification. Promptly after receipt by an indemnified
party under this Section of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under subsection (a) or (b) above, notify the indemnifying
party of the commencement thereof; but the failure to notify the indemnifying
party shall not relieve it from any liability that it may have under subsection
(a) or (b) above except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided further that the failure to notify the indemnifying party shall not
relieve it from any liability that it may have to an indemnified party otherwise
than under subsection (a) or (b) above. In case any such action is brought
against any indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (i) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (ii) the indemnified
party has concluded (based on advice of counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, (iii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party), or (iv) the indemnifying party has not in
fact employed counsel reasonably satisfactory to the indemnified party to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an indemnified party.




(d)

Contribution. If the indemnification provided for in this Section is unavailable
or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Placement Agent on the other from the offering of the Shares or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Placement Agent on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agent on the other shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received by the Company
bear to the total discounts and commissions received by the Placement Agent. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Placement Agent and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The amount paid by an indemnified party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim that is the subject of this subsection (d).
Notwithstanding the provisions of this subsection (d), the Placement Agent shall
not be required to contribute any amount in excess of the amount by which total





BOS 47350087v2

--------------------------------------------------------------------------------

compensation received by the Placement Agent in accordance with Section 2(e)
exceeds the amount of any damages which the Placement Agent have otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Company and the Placement Agent agree that it would not
be just and equitable if contribution pursuant to this Section 8(d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
Section 8(d).




(e)

Control Persons. The obligations of the Company under this Section shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls any
Placement Agent within the meaning of the Securities Act; and the obligations of
the Placement Agent under this Section shall be in addition to any liability
which the Placement Agent may otherwise have and shall extend, upon the same
terms and conditions, to each director of the Company, to each officer of the
Company who has signed the Registration Statement and to each person, if any,
who controls the Company within the meaning of the Securities Act.




1.

Survival of Certain Representations and Obligations. The respective indemnities,
agreements, representations, warranties and other statements of the Company or
its officers and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation,
or statement as to the results thereof, made by or on behalf of the Placement
Agent, the Company or any of their respective representatives, officers or
directors or any controlling person, and will survive delivery of and payment
for the Shares. If the sale and issuance of the Shares by the Company hereunder
are not consummated for any reason, the Company will reimburse the Placement
Agent for all out of pocket expenses (including fees and disbursements of
counsel, in an amount not to exceed $30,000) reasonably incurred in connection
with the offering of the Shares, and the respective obligations of the Company
and the Placement Agent pursuant to Section 8 hereof shall remain in effect. In
addition, if any Shares have been purchased under this Agreement and the
Subscription Agreements, the representations and warranties in Section 4 hereof
and all obligations under Section 5 hereof shall also remain in effect.




2.

Notices. All communications hereunder will be in writing and, if sent to the
Placement Agent, will be mailed, delivered or telegraphed and confirmed to Brean
Capital LLC, 1345 Avenue of the Americas, New York, NY 10105; Attention: Peter
McNierney, Executive Managing Director, or, if sent to the Company, will be
mailed, delivered or telegraphed and confirmed to it at 299 South Main Street,
Suite 2370, Salt Lake City, Utah 84111; Attention: Edward Clissold, Chief
Financial Officer.




3.

Successors. This Agreement will inure to the benefit of and be binding upon
parties hereto and their respective successors and the officers and directors
and controlling persons referred to in Section 8, and no other person will have
any right or obligation hereunder.




4.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.




5.

Absence of Fiduciary Relationship. The Company acknowledges and agrees that:




(a)

No Other Relationship. The Placement Agent have been retained solely to act as
Placement Agent in connection with the sale of Shares and that no fiduciary,
advisory or agency relationship between the Company and the Placement Agent has
been created in respect of any of the transactions contemplated by this
Agreement, any Subscription Agreement or the Prospectus, irrespective of whether
the Placement Agent have advised or is advising the Company on other matters;




(b)

Arm’s-Length Negotiations. The price of the Shares set forth in this Agreement
was established by the Company following discussions and arm’s-length
negotiations with the Placement Agent and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement;




(c)





--------------------------------------------------------------------------------

Absence of Obligation to Disclose. The Company has been advised that the
Placement Agent and their affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agent have no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and




(d)

Waiver. The Company waives, to the fullest extent permitted by law, any claims
it may have against the Placement Agent for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agent shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.




1.

Amendment. In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby. This Agreement and the
Subscription Agreements constitute the entire agreements of the parties to this
Agreement and supersede all prior and all contemporaneous agreements (whether
written or oral), understandings and negotiations with respect to the subject
matter hereof. This Agreement may only be amended or modified in writing, signed
by all of the parties hereto, and no condition herein (express or implied) may
be waived unless waived in writing by each party whom the condition is meant to
benefit.




2.

Applicable Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. The Company hereby submits to the
non-exclusive jurisdiction of any court of the State of New York or the United
States District Court located in the City of New York, New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated thereby. The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated thereby in any court
of the State of New York or the United States District Court located in the City
of New York, New York and irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such suit or proceeding in any such
court has been brought in an inconvenient forum.




[The remainder of this page is intentionally left blank]











BOS 47350087v2

--------------------------------------------------------------------------------

If the foregoing is in accordance with the Placement Agent’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the
Placement Agent in accordance with its terms.







Very Truly Yours,

PARK CITY GROUP, INC.

By:_____________________________________

Name:

Title:



















































































































Signature Page to Placement Agency Agreement








--------------------------------------------------------------------------------

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.







BREAN CAPITAL LLC

By:______________________________________

Name:

Title:




























































































































Signature Page to Placement Agency Agreement








BOS 47350087v2

--------------------------------------------------------------------------------

SCHEDULE A













1.




General Use Issuer Free Writing Prospectuses (included in the General Disclosure
Package)

 
















“General Use Issuer Free Writing Prospectus” includes each of the following
documents:

 










 










2.




Other Information Included in the General Disclosure Package

 
















The following information is also included in the General Disclosure Package:

 










 










4.




Permitted Free Writing Prospectus:

 






